22 A.3d 1029 (2011)
COMMONWEALTH of Pennsylvania, Petitioner
v.
Alfredo ALICEA, Respondent.
No. 633 MAL 2010
Supreme Court of Pennsylvania.
June 27, 2011.

ORDER
PER CURIAM.
AND NOW, this 27th day of June, 2011, the Petition for Allowance of Appeal is hereby GRANTED, and the decision of the Superior Court is VACATED. The Superior Court erroneously based its holding that the trial court abused its discretion in the admission of evidence on a distinct legal theory that Respondent did not preserve or develop. See Pa.R.A.P. 302(a); Commonwealth v. Fletcher, 604 Pa. 493, 535-36, 986 A.2d 759, 785 (2009). The matter is REMANDED to the Superior Court for consideration and disposition of the issues properly preserved and developed for its review.